Case 0:20-cv-62541-WPD Document 39 Entered on FLSD Docket 02/15/2021 Page 1 of 12




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.: 0:20-cv-62541-WPD

   JANE DOE,

                Plaintiff,

   v.

   LQ MANAGEMENT LLC d/b/a/ LA QUINTA
   INN FORT LAUDERDALE TAMARAC EAST #4406,
   And LQ MANAGEMENT LLC d/b/a LA QUINTA INN
   LOCATED AT 7901 SW 6th ST. PLANTATION, FL.

            Defendant.
   ______________________________________/

                 PLAINTIFF’S NOTICE OF INTENT TO SERVE RULE
        RULE 45 SUBPOENA TO PRODUCE DOCUMENTS AND INFORMATION

          Pursuant to Federal Rule of Civil Procedure 45(a)(4), Plaintiff notifies Defendants
   of her intent to serve the attached subpoenas upon:

   JOY BERTRAND, ESQ, LLC
   Attn: Ms. Joy Bertrand
   P.O. Box 2734
   Scottsdale, AZ 85252


   DAVID EISENBERG
   Attn: Mr. David S. Eisenberg
   3500 North Central Ave, Suite 1155
   Phoenix, AZ 85012


   FEDER LAW OFFICE
   Attn: Mr. Bruce Feder
   2930 East Camelback Road, Suite 160
   Phoenix, AZ 85016
Case 0:20-cv-62541-WPD Document 39 Entered on FLSD Docket 02/15/2021 Page 2 of 12




                                                      Respectfully Submitted,


                                                      /s/ C. Richard Newsome
                                                      C. RICHARD NEWSOME, ESQ.
                                                      Florida Bar No.: 827258
                                                      R. FRANK MELTON, II, ESQ.
                                                      Florida Bar No. 0475440
                                                      MILETTE E. WEBBER, ESQ.
                                                      Florida Bar No.: 145874
                                                      MAEGEN PEEK LUKA, ESQ.
                                                      Florida Bar No.: 549851
                                                      WILLIAM C. OURAND, ESQ.
                                                      Florida Bar No.: 092503
                                                      NEWSOME MELTON
                                                      201 South Orange Avenue, Suite 1500
                                                      Orlando, Florida 32801
                                                      Telephone: (407) 648-5977
                                                      Facsimile: (407) 648-5282
                                                      Attorneys for Plaintiff
                                                      newsome@newsomelaw.com
                                                      melton@newsomelaw.com
                                                      webber@newsomelaw.com
                                                      luka@newsomelaw.com
                                                      ourand@newsomelaw.com
                                                      swinehart@newsomelaw.com
                                                      oneill@newsomelaw.com

                                                      Counsel for Plaintiff, Jane Doe

                                CERTIFICATE OF SERVICE

          I hereby certify that on February 15, 2021 a true and correct copy of the foregoing
   was furnished by Plaintiff to all counsel of record as listed below.


                                                 /s/ C. Richard Newsome_______
                                                 C. Richard Newsome, Esq.


    J. Trumon Phillips                              Christopher B. Donovan (pro hac vice
    Florida Bar No. 84568                           pending)


                                                2
Case 0:20-cv-62541-WPD Document 39 Entered on FLSD Docket 02/15/2021 Page 3 of 12




    DLA PIPER LLP (US)                             DLA PIPER LLP (US)
    3111 W. Dr. Martin Luther King Jr. Blvd.       1000 Louisiana Street, Suite 2800
    Suite 300                                      Houston, TX 77002
    Tampa, Florida 33607-6233                      Phone: 713-425-8449
    Phone: 813-229-2111                            Fax: 713-300-6040
    Fax: 813-229-1447                              Email:
    Email: trumon.phillips@dlapiper.com            christopher.b.donovan@dlpiper.com
           Sheila.hall@dlpiper.com
                                                   Attorneys for Defendant LQ Management LLC
   David Sager (pro hac vice pending)
   DLA PIPER LLP (US)
   51 John F. Kennedy Parkway, Suite 120
   Short Hills, NJ 07078-2704
   Phone: 973-520-2550
   Fax: 973-520 2551
   Email: david.sager@dlapiper.com




                                               3
Case 0:20-cv-62541-WPD Document 39 Entered on FLSD Docket 02/15/2021 Page 4 of 12




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA

                              CASE NO.: 0:20-cv-62541-WPD

   JANE DOE,

         Plaintiff,

   v.

   LQ MANAGEMENT LLC d/b/a/ LA QUINTA
   INN FORT LAUDERDALE TAMARAC EAST #4406,
   And LQ MANAGEMENT LLC d/b/a LA QUINTA INN
   LOCATED AT 7901 SW 6th ST. PLANTATION, FL.

        Defendant.
   ______________________________________/

          SUBPOENA TO PRODUCE DOCUMENTS AND INFORMATION

   TO:   JOY BERTRAND, ESQ, LLC
         Attn: Ms. Joy Bertrand
         P.O. Box 2734
         Scottsdale, AZ 85252


         YOU ARE COMMANDED to produce at the time, date, and place set forth below
   the following documents, electronically stored information, or objects, and to permit
   inspection and copying of the following material:


         MATERIALS TO BE PRODUCED:
         1. Copies of the hard drive(s), server(s), emails, and other electronic data
             provided by the United States to counsel for Joye Vaught in Case No.: 2:18-cr-
             00422-SPL, currently pending in the U.S. District Court for the District of
             Arizona. Included within this request are any of the materials obtained by the
             Permanent Subcommittee on Investigations of the U.S. Senate’s Committee on
             Homeland Security and Governmental Affairs pursuant to its October 1, 2015
             subpoena duces tecum directed to Carl Ferrer.
Case 0:20-cv-62541-WPD Document 39 Entered on FLSD Docket 02/15/2021 Page 5 of 12




         DATE AND TIME FOR PRODUCTION: Before 10:00 AM, March 5, 2021


         PLACE: Your choice of:
         1.   Bartlet | Nix Reporting
              c/o Milestone Reporting
              3101 North Central Avenue, Suite 290
              Phoenix, AZ 85012

         2. Newsome Melton, PA, 201 S. Orange Ave., Suite 1500, Orlando, FL 32801; or
         2. Via electronic mail to:
                C. Richard Newsome, Esq. (newsome@newsomlaw.com);
                Maegen P. Luka, Esq. (luka@newsomelaw.com); and
                William. C. Ourand, Jr., Esq. (ourand@newsomelaw.com)


         The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to
   the place of compliance; Rule 45(d), relating to your protection as a person subject to a
   subpoena; and Rule 45(e) and (g), relating to your duty to respond to this subpoena and
   the potential consequences of not doing so.


         DATED: February 15, 2015


         The name, address, email address, and telephone number of the attorneys
   representing the plaintiffs, who issued this subpoena, are:


                                                     /s/ C. Richard Newsome
                                                     C. RICHARD NEWSOME, ESQ.
                                                     Florida Bar No.: 827258
                                                     R. FRANK MELTON, II, ESQ.
                                                     Florida Bar No. 0475440
                                                     MILETTE E. WEBBER, ESQ.
                                                     Florida Bar No.: 145874
                                                     MAEGEN PEEK LUKA, ESQ.
                                                     Florida Bar No.: 549851
                                                     WILLIAM C. OURAND, ESQ.
                                                     Florida Bar No.: 092503
                                                     NEWSOME MELTON
                                                     201 South Orange Avenue, Suite 1500


                                                 2
Case 0:20-cv-62541-WPD Document 39 Entered on FLSD Docket 02/15/2021 Page 6 of 12




                                           Orlando, Florida 32801
                                           Telephone: (407) 648-5977
                                           Facsimile: (407) 648-5282
                                           Attorneys for Plaintiff
                                           newsome@newsomelaw.com
                                           melton@newsomelaw.com
                                           webber@newsomelaw.com
                                           luka@newsomelaw.com
                                           ourand@newsomelaw.com
                                           swinehart@newsomelaw.com
                                           oneill@newsomelaw.com

                                           Counsel for Plaintiff, Jane Doe




                                       3
Case 0:20-cv-62541-WPD Document 39 Entered on FLSD Docket 02/15/2021 Page 7 of 12




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA

                              CASE NO.: 0:20-cv-62541-WPD

   JANE DOE,

         Plaintiff,

   v.

   LQ MANAGEMENT LLC d/b/a/ LA QUINTA
   INN FORT LAUDERDALE TAMARAC EAST #4406,
   And LQ MANAGEMENT LLC d/b/a LA QUINTA INN
   LOCATED AT 7901 SW 6th ST. PLANTATION, FL.

        Defendant.
   ______________________________________/

          SUBPOENA TO PRODUCE DOCUMENTS AND INFORMATION

   TO:   DAVID EISENBERG
         Attn: Mr. David S. Eisenberg
         3500 North Central Ave, Suite 1155
         Phoenix, AZ 85012


         YOU ARE COMMANDED to produce at the time, date, and place set forth below
   the following documents, electronically stored information, or objects, and to permit
   inspection and copying of the following material:


         MATERIALS TO BE PRODUCED:
         1. Copies of the hard drive(s), server(s), emails, and other electronic data
             provided by the United States to counsel for Andrew Padilla in Case No.: 2:18-
             cr-00422-SPL, currently pending in the U.S. District Court for the District of
             Arizona. Included within this request are any of the materials obtained by the
             Permanent Subcommittee on Investigations of the U.S. Senate’s Committee on
             Homeland Security and Governmental Affairs pursuant to its October 1, 2015
             subpoena duces tecum directed to Carl Ferrer.
Case 0:20-cv-62541-WPD Document 39 Entered on FLSD Docket 02/15/2021 Page 8 of 12




         DATE AND TIME FOR PRODUCTION: Before 10:00 AM, March 5, 2021


         PLACE: Your choice of:
         1.   Bartlet|Nix Reporting
              c/o Milestone Reporting
              3101 North Central Avenue, Suite 290
              Phoenix, AZ 85012

         2. Newsome Melton, PA, 201 S. Orange Ave., Suite 1500, Orlando, FL 32801; or
         2. Via electronic mail to:
                C. Richard Newsome, Esq. (newsome@newsomlaw.com);
                Maegen P. Luka, Esq. (luka@newsomelaw.com); and
                William. C. Ourand, Jr., Esq. (ourand@newsomelaw.com)


         The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to
   the place of compliance; Rule 45(d), relating to your protection as a person subject to a
   subpoena; and Rule 45(e) and (g), relating to your duty to respond to this subpoena and
   the potential consequences of not doing so.


         DATED: February 15, 2015


         The name, address, email address, and telephone number of the attorneys
   representing the plaintiffs, who issued this subpoena, are:


                                                     /s/ C. Richard Newsome
                                                     C. RICHARD NEWSOME, ESQ.
                                                     Florida Bar No.: 827258
                                                     R. FRANK MELTON, II, ESQ.
                                                     Florida Bar No. 0475440
                                                     MILETTE E. WEBBER, ESQ.
                                                     Florida Bar No.: 145874
                                                     MAEGEN PEEK LUKA, ESQ.
                                                     Florida Bar No.: 549851
                                                     WILLIAM C. OURAND, ESQ.
                                                     Florida Bar No.: 092503
                                                     NEWSOME MELTON
                                                     201 South Orange Avenue, Suite 1500


                                                 2
Case 0:20-cv-62541-WPD Document 39 Entered on FLSD Docket 02/15/2021 Page 9 of 12




                                           Orlando, Florida 32801
                                           Telephone: (407) 648-5977
                                           Facsimile: (407) 648-5282
                                           Attorneys for Plaintiff
                                           newsome@newsomelaw.com
                                           melton@newsomelaw.com
                                           webber@newsomelaw.com
                                           luka@newsomelaw.com
                                           ourand@newsomelaw.com
                                           swinehart@newsomelaw.com
                                           oneill@newsomelaw.com

                                           Counsel for Plaintiff, Jane Doe




                                       3
Case 0:20-cv-62541-WPD Document 39 Entered on FLSD Docket 02/15/2021 Page 10 of 12




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA

                              CASE NO.: 0:20-cv-62541-WPD

   JANE DOE,

         Plaintiff,

   v.

   LQ MANAGEMENT LLC d/b/a/ LA QUINTA
   INN FORT LAUDERDALE TAMARAC EAST #4406,
   And LQ MANAGEMENT LLC d/b/a LA QUINTA INN
   LOCATED AT 7901 SW 6th ST. PLANTATION, FL.

        Defendant.
   ______________________________________/

          SUBPOENA TO PRODUCE DOCUMENTS AND INFORMATION

   TO:   FEDER LAW OFFICE
         Attn: Mr. Bruce Feder
         2930 East Camelback Road, Suite 160
         Phoenix, AZ 85016


         YOU ARE COMMANDED to produce at the time, date, and place set forth below
   the following documents, electronically stored information, or objects, and to permit
   inspection and copying of the following material:


         MATERIALS TO BE PRODUCED:
         1. Copies of the hard drive(s), server(s), emails, and other electronic data
             provided by the United States to counsel for Scott Spear in Case No.: 2:18-cr-
             00422-SPL, currently pending in the U.S. District Court for the District of
             Arizona. Included within this request are any of the materials obtained by the
             Permanent Subcommittee on Investigations of the U.S. Senate’s Committee on
             Homeland Security and Governmental Affairs pursuant to its October 1, 2015
             subpoena duces tecum directed to Carl Ferrer.
Case 0:20-cv-62541-WPD Document 39 Entered on FLSD Docket 02/15/2021 Page 11 of 12




         DATE AND TIME FOR PRODUCTION: Before 10:00 AM, March 5, 2021


         PLACE: Your choice of:
         1.   Bartlet | Nix Reporting
              c/o Milestone Reporting
              3101 North Central Avenue, Suite 290
              Phoenix, AZ 85012

         2. Newsome Melton, PA, 201 S. Orange Ave., Suite 1500, Orlando, FL 32801; or
         2. Via electronic mail to:
                C. Richard Newsome, Esq. (newsome@newsomlaw.com);
                Maegen P. Luka, Esq. (luka@newsomelaw.com); and
                William. C. Ourand, Jr., Esq. (ourand@newsomelaw.com)


         The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to
   the place of compliance; Rule 45(d), relating to your protection as a person subject to a
   subpoena; and Rule 45(e) and (g), relating to your duty to respond to this subpoena and
   the potential consequences of not doing so.


         DATED: February 15, 2015


         The name, address, email address, and telephone number of the attorneys
   representing the plaintiffs, who issued this subpoena, are:


                                                     /s/ C. Richard Newsome
                                                     C. RICHARD NEWSOME, ESQ.
                                                     Florida Bar No.: 827258
                                                     R. FRANK MELTON, II, ESQ.
                                                     Florida Bar No. 0475440
                                                     MILETTE E. WEBBER, ESQ.
                                                     Florida Bar No.: 145874
                                                     MAEGEN PEEK LUKA, ESQ.
                                                     Florida Bar No.: 549851
                                                     WILLIAM C. OURAND, ESQ.
                                                     Florida Bar No.: 092503
                                                     NEWSOME MELTON
                                                     201 South Orange Avenue, Suite 1500


                                                 2
Case 0:20-cv-62541-WPD Document 39 Entered on FLSD Docket 02/15/2021 Page 12 of 12




                                            Orlando, Florida 32801
                                            Telephone: (407) 648-5977
                                            Facsimile: (407) 648-5282
                                            Attorneys for Plaintiff
                                            newsome@newsomelaw.com
                                            melton@newsomelaw.com
                                            webber@newsomelaw.com
                                            luka@newsomelaw.com
                                            ourand@newsomelaw.com
                                            swinehart@newsomelaw.com
                                            oneill@newsomelaw.com

                                            Counsel for Plaintiff, Jane Doe




                                        3
